Citation Nr: 0841983	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for Epstein-Barr virus.  

3.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
1982 to August 1982, from June 1983 to August 1983, and in 
June 1984, as well as other service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The appellant testified before the Board at a hearing in 
Washington, DC, in October 2007; the undersigned Veterans Law 
Judge presided.  

This case was remanded in January 2008 to permit the RO to 
consider newly presented evidence in the first instance.  


FINDINGS OF FACT

1.  The competent, credible evidence does not show that 
depression was first manifest during a period of ACDUTRA in 
1983 or 1984 or is otherwise due to service.   

2.  The competent, credible evidence does not show that a 
disorder manifested by laboratory evidence of the Epstein-
Barr virus was first manifest during a period of ACDUTRA in 
1983 or 1984 or is otherwise due to service.  

3.  The competent, credible evidence does not show that the 
appellant currently has residuals of a back injury sustained 
during a period of ACDUTRA in 1983 or 1984.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
depression.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

2.  The criteria are not met for service connection for 
Epstein-Barr virus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

3.  The criteria are not met for service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service, including active duty for training.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant has contended and testified at two hearings 
(one before a Decision Review Officer at the RO in June 2005 
and another before the Board in Washington, DC, in October 
2007) that he sustained an injury to his back during ACDUTRA 
in 1983 or 1984.  He testified that he was treated at a 
service clinic or medical holding barracks for the injury, as 
well as for depression and for mononucleosis.  He contends 
that his current back condition resulted from the back injury 
in 1983 or 1984, that his current depression is related to 
the depression for which he was treated during service, and 
that he was diagnosed in 1984 as having Epstein-Barr virus, 
which is related to his in-service mononucleosis.  

Despite multiple searches, the only service medical records 
which have been obtained consist, essentially, of dental 
treatment records, eye examinations, the report of the 
appellant's enlistment examination, and several clinic visits 
in June and July 1983.  Those records are silent for any 
complaints, clinical findings, or diagnoses indicative of 
depression, Epstein-Barr virus or mononucleosis, or residuals 
of a back injury.  

The service personnel records indicate that the appellant was 
extensively counseled for problems with his attendance, 
performance, and working with his contemporaries at National 
Guard drills.  Significantly, the personnel records also note 
that, during the appellant's ACDUTRA in 1984 at Ft. McCoy, he 
was found sleeping in his car; a search of his car at that 
time revealed his service medical records which he had 
previously been instructed to return.  The records show that 
the 1983 training was at Ft. Jackson, whereas the 1984 
training was at Ft. McCoy.  He was discharged from the Army 
National Guard in February 1985 under honorable conditions.  

The appellant has also submitted statements from fellow 
servicemen.  The earliest one, dated in January 2002, is 
signed by P.H. who recalled that the appellant spent "a 
number of days" in a field hospital in 1983 at Ft. McCoy, 
where he was treated for an unspecified injury and for 
depression.  One dated in April 2005 and signed by D.D.W. 
reports that the veteran was in his company but not his 
platoon.  He added that he became aware that the veteran was 
in a medical holding barracks when he was checking on one of 
his injured soldiers.  He did not know the extent of the 
veteran's injury or how it was caused.  He added that he was 
not friends with the veteran and did not associate with him.  
Another statement dated in May 2005 and signed by K.E.B. 
mentioned looking for the veteran at Ft. McCoy and learning 
that he was in a field medical unit and had been injured in 
the field.  He added that the veteran later told him he had 
injured his back on guard duty and that he learned he had 
chronic depression while at the medical unit.  The veteran's 
representative also provided a statement concerning his 
conversation with a physician whom the appellant had 
identified as having treated him at Ft. McCoy.

The Board notes that the service personnel records show that 
the appellant's 1983 training was conducted at Ft. Jackson, 
whereas his 1984 training was at Fort McCoy.  He contends, 
however, that he sustained his claimed back injury and was 
treated for it and depression at Ft. McCoy.  No service 
medical records are available from 1984.  

Moreover, the February 1985 summary of counseling contained 
in the veteran's service personnel records contains a 
statement that the veteran was "slotted in the tank" of an 
individual with the same last name as D.D.W., and that both 
men appeared at ease with this arrangement and "showed a 
willingness to make it work."  Moreover, the description of 
the veteran's "AT 84" at Fort McCoy, contained in the 
counseling summary, bears similarities to the episode 
described in the lay statements, but it refers to the veteran 
reporting for duty wearing a neck support prescribed by his 
civilian doctor and does not refer to a back injury or to 
depression.  The Board gives more weight to the record of 
counseling, as it is closer in time to the events that 
occurred during the veteran's ACDUTRA, than to the later 
recollections of the veteran and others.

Additionally, the Board observes that some private medical 
records submitted by the appellant regarding purported 
treatment for low back pain in 1999 clearly contain 
alterations.  Given that the records have been altered, and 
that the veteran had access to his now-missing service 
medical records during a period of ACDUTRA in 1984, the Board 
finds that credibility of the appellant's hearing testimony 
and written statements is considerably reduced.  

Depression

The report of the appellant's enlistment examination does not 
reflect any history of depression, nor did the examiner note 
any depression.  The available service medical records are 
silent for any complaints, manifestations, or diagnosis of 
depression.  

The post-service private treatment records contain the report 
of a psychiatric evaluation in January 1998 which states that 
the appellant was hospitalized for a month or month an a half 
at the age of 15 years for treatment of depression; 
reportedly, no medication was prescribed at that time and he 
was to undergo further counseling.  That record also notes 
that the appellant was seen by a psychiatrist in the Army and 
that he was subsequently treated after his depression 
"really got bad" beginning in about 1989.  

Subsequent private medical records reflect treatment for 
depression and anxiety after January 1998.  There is no 
evidence that any examiner, however, has suggested that the 
appellant's depression began during any period of ACDUTRA, 
that it is otherwise due to service, or that any pre-existing 
depression was aggravated or worsened during such a period.  

Despite the appellant's hearing testimony and the statement 
of at least one other individual to the effect that the 
appellant was treated for depression during a period of 
ACDUTRA in 1983 or 1984, the medical evidence does not show 
that the appellant developed a chronic disorder characterized 
by depression during service or that any pre-existing 
depression was permanently aggravated by service.  Although 
private treatment records indicate that he was hospitalized 
for treatment of depression as a teenager, there is no 
further medical evidence of any clinical depression until 
January 1988 - approximately three years after his 
separation from service.  The Board notes that the lay 
statements are based, in whole or in part, on second-hand 
information, including information provided by the appellant 
himself, rather than the authors' own direct knowledge.  
Because the lay statements are remote in time to the 
incidents discussed and are based on second-hand information 
including statements of the veteran that have impaired 
credibility, the Board concludes that the lay statements also 
have little credibility or probative weight.  

In the absence of credible evidence that the appellant's 
current depression began during service or that any 
depression that may have pre-existed service was aggravated 
by service, the Board finds that the preponderance of the 
evidence shows that the criteria are not met for service 
connection for depression.  Therefore, the benefit-of-the-
doubt doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Epstein-Barr virus

As stated above, the appellant contends that he was treated 
for mononucleosis during a period of ACDUTRA in 1983 or 1984 
and that his subsequent diagnosis of Epstein-Barr virus and 
current chronic fatigue are due to the in-service 
mononucleosis.  

Review of the medical records, however, discloses a treatment 
record dated in July 1979 - more than two years prior to the 
appellant's enlistment in the National Guard - indicating 
the examiner's impression that the appellant then had 
mononucleosis.  Also as noted previously, the available 
service medical records are silent for treatment for 
mononucleosis or a finding of Epstein-Barr virus.  The 
post-service treatment records first reflect laboratory 
evidence of the Epstein-Barr virus in 1988.  The records do 
not indicate that any examiner has related that finding to 
the appellant's mononucleosis in 1979 or to any possible 
recurrence of the disease during either period of ACDUTRA.  

In the absence of documentary evidence of treatment for 
mononucleosis during service or of otherwise credible 
evidence that the appellant was treated for mononucleosis 
during a period of ACDUTRA, and lacking any medical evidence 
of a nexus between a period of ACDUTRA and any current 
disorder manifested by the presence of the Epstein-Barr 
virus, the Board finds that the criteria are not met for 
service connection for Epstein-Barr virus.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in this case.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Back injury

Although lay statements appear to corroborate the appellant's 
contention that he sustained a back injury during a period of 
ACDUTRA in 1983 or 1984, neither the service personnel 
records nor the available service medical records reflect 
such an injury.  More importantly, however, the pre-service 
medical treatment records clearly reflect that the appellant 
sustained a back injury in February 1980 - prior to the 
appellant's National Guard service.  In addition, he was 
again treated for back pain in December 1982 and was then 
diagnosed as having chronic mild back strain.  That diagnosis 
was assigned prior to either of the periods of ACDUTRA at 
issue in this case.  

As discussed above, the appellant's statements and testimony, 
as well as the lay statements, have little, if any, probative 
weight, owing to their lack of credibility.  Moreover, the 
private treatment records show that the appellant was treated 
in December 1996 for back pain of non-specific onset 
occurring days before treatment, and in February 1997 
reported that he had fallen in December 1996.  A treatment 
record dated in April 1997 contains a statement that he 
reported low back pain from an old injury, aggravated by 
tripping on a sidewalk that day.  Except for the references 
in 1980, the private medical records dated prior to December 
1996 are silent for any back complaints, and none of the 
treatment records indicates that the appellant had a chronic 
back disorder prior to December 1996.  

In the absence of competent, credible evidence that the 
appellant sustained a back injury during a period of ACDUTRA 
in 1983 or 1984, and lacking any credible evidence of any 
residuals of such an injury prior to his December 1996 and 
April 1997 intercurrent injuries, the Board finds that the 
criteria for service connection are not met.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a December 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

Although the required notice was not provided before the 
initial adverse decision in November 1999, his claims were 
readjudicated by a rating decision in March 2002, following 
the mailing of the December 2001 letter.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at two 
hearings.  Also, in March 1006 and June 2006 letters, the RO 
notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at two hearings, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  


The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, all 
private treatment records identified by the appellant 
covering the entire period of the appeal have been received.  
The RO has obtained some service medical records and has 
concluded that the remainder of these records is unavailable.  
The RO has also obtained records from the Social Security 
Administration.  The Board acknowledges that the veteran has 
not been given a VA examination nor has a medical opinion 
been obtained concerning these claims, but concludes that 
there is sufficient competent medical evidence of record upon 
which to decide these claims; in particular, the record lacks 
credible evidence that the claimed disabilities may be 
associated with an event, injury, or disease during the 
veteran's ACDUTRA.  See 38 C.F.R. § 3.159(c)(4).  No further 
development action is necessary.  


ORDER

Service connection for depression is denied.  

Service connection for Epstein-Barr virus is denied.  

Service connection for residuals of a back injury is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


